Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,900,013. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantclaims are broader than the claims of US 10,900,013.
.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1- 4 and 15  are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hartman et al (US 2009/0324799). No distinction is seen between the process disclosed by Hartmann et al, and that recited in applicant’s claims. Hartman et al disclose a method for treating liquid municipal sewage by growing and separating certain strains of algae so as to form an algal biomass. Hartman et al teach that as the algae cells mature and are killed their cell walls weaken giving the opportunity to squeeze out oils and fats from the dead cells, such that the remaining biomass can be used as fertilizer. (See Paragraph [0008].) Hartman et al further disclose in claim 1 that the algae may be crushed to squeeze out the oils and fats from the cells. The step of crushing the algal biomass in the process of Hartmann et al would constitute the step of “extracting a solids portion from the algal biomass”, as recited in claim 1. In any event, it would be obvious to modify the process of Hartmann et al by extracting a solids portion from the algal biomass, since one of ordinary skill in the art would appreciate that the step of extracting would be useful for squeezing out the oils and fats from the cells. Regarding claim 2, Hartman et al suggest in Paragraph [0006] that the sewage sludge can be pretreated in an anaerobic digester. Regarding claims 3 and 4, Hartman et al disclose in Paragraph [0007] that nitrogen and phosphorus should be removed from the incoming sewage. Regarding claims 5 and 7, Hartman et al suggest aerobic and anaerobic treatment of the sludge in the presence of bacteria in Paragraph [0006].  Regarding claim 15, no distinction is seen between the fertilizer product produced according to the process of Hartman et al, and that which would be formed according to the process recited in applicant’s claim 14t’s cl Regarding claims 33 and 34, it is clear from .  
Claims 5 and 6  are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. Hartman et al is relied upon as discussed hereinbefore. Regarding claims 5 and 6, Hartman et al disclose in Paragraph [0006] that common sludge treatment options include anaerobic and aerobic digestion. It would be obvious from such disclosure to alternate between aerobic and anaerobic conditions. 
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al as applied to claim 1 above, and further in view of Bryan (US 2015/0128838) . It would be further obvious from Bryan to remove phosphorus from the waste stream of Hartman et al by air flotation. One of ordinary skill in the art would be motivated to do so, since Bryan discloses in Paragraph [0015] that air flotation technology is useful for removing phosphorus from waste streams, and Hartman et al suggest in Paragraph [0007] that nitrogen and phosphorus should be removed from waste streams. .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al as applied to claim 1 above, and further in view of. Shearer et al (US 2015/0128672). It would be further obvious from Shearer et al to mix the fertilizer product of Hartmann et al with biochar. One of ordinary skill in the art would be motivated to do so, since Shearer et al disclose that biochar can be mixed with various plant nutrients including nitrogen and phosphorus, and Hartman et al teach that the product of their process can be used as fertilizer.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al as applied to claims 11 and 15 above, and further in view of Callendrello et al (US 9,481,611). It would be  further obvious from Callendrello et al to combine digestate solids produced as byproducts of anaerobic digestion i, since Callendrello et al disclose at col. 3, lines 56 -  67 that sprayed dried anaerobic digestate solids are useful as a fertilizer product.) It would be obvious from Callendrelloet al to to add a solids component harvested from the waste stream in the process of Hartman et al to the fertilizer product of Hartman et al to create a soil mix. One of ordinary skill in the art would be motivated to do so, since Callendrello et al disclose at col. 3, lines 56 -  67 that sprayed dried anaerobic digestate solids are useful as a fertilizer product, and one would appreciate that such anaerobic digestate solids woulkd be compatiblw with the fertilizer product of Hartman et al add a solids component harvested from the waste stream in the process of Hartman et al to the fertilizer product of Hartman et al to create a soil mix
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al as applied to claim 4 above, and further in view of Mao (US 6,423,229) . Mao discloses a process for removing phosphorus from a wastewater stream by contacting the stream with bacteria. (See col. 11, lines 20-37.) It would be obvious from Mao to modify the process of Hartman et al by contacting the waste stream with bacteria. One of ordinary skill in the art would be motivated to do so, since Hartman et al suggest in Paragraph [0007]] that nitrogen and phosphorus should be removed in wastewater treatment processes, and it is clear from the Abstract and col. 11, lines 20-37 of Mao that it is conventional to remove phosphorus from wastewater by contacting with bacteria. 
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al as applied to claim 4 above, and further in view of  Jiang et al (US 2009/0206028) It would be further obvious from Jiang et al to modify the process of Hartman  et al by including a flocculation stage for removing phosphorus. One of ordinary skill in the art would be motivated to do so, since Hartman et al suggest in Paragraph [0007] that nutrients should be removed in wastewater treatment processes, and it is clear from the aforementioned passages of Jiang et al that flocculation is known as a method for removing phosphoruss from waste streams.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al as applied to claim 1 above, and further in view of Lancaster et al (US 2016/0122705).  Lancaster et al disclose a dual-compartment bioreactor for use in wastewater treatment and algal production, wherein the system includes a heterotrophic bioreactor, an autotrophobic bioreactor, and a membrane between the autotrophic bioreactor and autotrophic bioreactor. (See the Abstract, Paragraph [0019] and FIG. 1 and the description thereof.) The bioreactors of Lancaster et al are considered to constitute “containers”. In any event, it would be obvious to provide containers for the heterotrophic and autotrophic bioreactors of Lancaster et al, since one of ordinary skill in the art would appreciate that the bioreactors could be in the form of containers, so long as they would be suitable for carrying out the heterotrophic and autotrophic reactions. It would be obvioius to employ the symbiotic algae system of Lancaster et al in the process of Hartman et al. One of ordinary skill in the art would be motivated to do so, since the processes of Hartman et al and Lancaster et al are analogious in that both entail the treatment .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al in view of Lancaster et al as applied to claim 14 above, and further in view of  Carr et al (US 2012/0024780). It would be further obvious from Carr et al to produce oxygen in one of the bioreactors of Hartman et al and feed it into another of the bioreactors. One of ordinary skill in the art would be motivated to do so, since Hartman et al disclose in Paragraph [0035] that oxygen promotes good algae growth, and Carr et al teach in Paragraph [0010] that the action of algal turfs results in the production of oxygen. Regarding claims 19 and 20, it would be further obvious to include a pretreater such as a phosphorus or nitrogen removal system in the process of Hartman et al, since Hartman et al suggest in Paragraph [0007] that phosphorus and nitrogen should be removed from the wastewater.
Claims 11 and 15 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hartman et al. No distinction is sen between the fertilizer product formed according to the process of Hartman et al, and that which would be formed by the processes recited in applicant’s claims 10 and 14.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al as applied to claim 15 above, and further in view of Shearer et al. [ It would be further obvious from Shearer et al to mix the fertilizer product of Hartmann et al with biochar. One of ordinary skill in the art would be motivated to do so, since Shearer et al disclose that biochar can be mixed with various plant nutrients including nitrogen and phosphorus, and Hartman et al teach that the product of their process can be used as fertilizer.
Sh 4 ]




The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, it is indefinite as to what the nexus would be between the step of “selecting an algae strain based upon the composition of the waste stream” and the “desired extracted fertilizer component”, since these parameters would not be ascertainable. In claim 2, it is indefinite as to whether the step of “pretreating the waste stream using an anaerobic digester” would require the step of anaerobic digestion. In claim 10, it is indefinite as to what would constitute the metes and bounds of a “desired ratio”.  In claim 14, it is indefinite as to what would constitute the metes and bounds of “the desired extracted fertilizer component’ since it would not be ascertainable as to whether a given extracted fertilizer component would be “desired”. Claim 12 is indefinite in constituting a process, whereas claim 11, from which it depends, recites a product. In claim 14, It is indefinite as to whether the algae strains are required to be grown in the first and second containers and in the manner recited in the claim, since the recitations of “a first container for growing the algae strain…” and “a second container for growing a second algae strain…” are merely recitations of 


Limcaco ‘475 is made of record for disclosing the production of algal biomass in the biological treatment of wastewater.
Hatcher et al is made of record for disclosing fertilizers including algae comprising algaenan.
Jensen et al ‘350 is made of record for disclosing the use of algal biomass as a fertilizer.
Wecker is made of record for disclosing production of arginine-rich proteins from wastewater and its use as a fertilizer.
Jensen ‘147 and Limcaco ‘848 are made of record for disclosing the production and/or treatment of algal biomass. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736